United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1583
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Bryan Lee Gregory

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: December 13, 2019
                             Filed: December 26, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Bryan Gregory appeals after he pled guilty to a firearm offense; and the district
     1
court sentenced him to the statutory-maximum prison term. Gregory has been

         1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
granted leave to proceed pro se, and has filed briefs arguing his counsel was
ineffective; his plea was involuntary; and the district court erred in denying his
motions to withdraw his plea and to suppress evidence, and in imposing two United
States Sentencing Guidelines Manual (“Guidelines”) enhancements and special
conditions of supervised release. He also moves to supplement the record with
evidence related to the suppression issue.

       Initially, we note Gregory’s plea agreement contained an appeal waiver.
Assuming the appeal waiver does not bar this appeal, this court addresses Gregory’s
arguments, except that we decline to consider Gregory’s ineffective-assistance claim
on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th
Cir. 2006) (holding ineffective-assistance claims are best litigated in collateral
proceedings).

       We conclude the plea colloquy shows Gregory knowingly and voluntarily
entered his guilty plea, and the district court did not abuse its discretion in denying
his motions to withdraw his guilty plea. See United States v. Green, 521 F.3d 929,
931 (8th Cir. 2008) (considering whether defendant established “fair and just” reason
to withdraw plea after Fed. R. Crim. P. 11 colloquy; reviewing for abuse of discretion
decision to deny motion to withdraw plea; and reviewing de novo whether plea was
knowing and voluntary). Furthermore, Gregory’s challenge to the denial of his
suppression motion is foreclosed by his valid guilty plea, see United States v.
Muratella, 843 F.3d 780, 783 (8th Cir. 2016) (holding a valid guilty plea generally
“forecloses independent claims relating to the deprivation of constitutional rights that
occurred prior to the entry of the guilty plea”); and his motion to supplement the
record is therefore moot.

       We also conclude the district court did not plainly err in applying an
enhancement under U.S.S.G. § 3C1.2, given that Gregory agreed to that enhancement
in the plea agreement. See United States v. Barrett, 173 F.3d 682, 684 (8th Cir. 1999)

                                          -2-
(“A defendant may not challenge an application of the Guidelines to which he agreed
in a plea agreement (unless he proves the agreement invalid or succeeds in
withdrawing from it).”); see also United States v. Kirlin, 859 F.3d 539, 543 (8th Cir.
2017) (stating this court reviews district court’s application of Guidelines de novo,
and its findings of fact for clear error; if defendant fails to timely object, review is for
plain error). We further conclude the district court did not err in applying an
enhancement based on Gregory’s conduct during an incident that was part of the
offense charged in the indictment, and during which, he stipulated, he had possessed
the firearm. See U.S.S.G. § 3A1.2(c)(1) (permitting 6-level enhancement if
defendant, during course of offense or immediate flight therefrom and in manner
creating substantial risk of serious bodily injury, assaulted law enforcement officer).

       Finally, we conclude the district court did not abuse its discretion in imposing
the challenged special conditions of supervised release. See United States v. Godfrey,
863 F.3d 1088, 1101 (8th Cir. 2017) (reviewing special conditions of supervised
release for abuse of discretion); United States v. Wiedower, 634 F.3d 490, 493 (8th
Cir. 2011) (noting sentencing court has broad discretion when imposing release
conditions; when crafting special condition, court must make individualized inquiry
into facts and circumstances underlying case and make sufficient findings on record
so as to ensure condition satisfies statutory requirements; purposes in 18 U.S.C.
§ 3553(a) include protection of public).

      Accordingly, we deny Gregory’s motion to supplement the record, and we
affirm.
                     ______________________________




                                            -3-